DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent No. 10,319,607).
Regarding to claim 1, Wu teaches a semiconductor device (Fig. 7, please also see Figs. 1-6 for numerical labels), comprising:
a first redistribution layer (RDL) substrate (Fig. 4, Fig. 7, element 402) comprising:
a first dielectric structure (Fig. 4, Fig. 7, element 408, column 4, lines 63-65); and
a first conductive structure through the first dielectric structure and comprising one or more first conductive redistribution layers (Fig. 4, column 4, lines 63-66, first conductive structure 410 through the first dielectric structure 408, and first conductive redistribution layer 404);
an electronic component over the first RDL substrate, wherein the electronic component is coupled with the first conductive structure (Fig. 4, Fig. 7, element 302);
a body over a top side of the first RDL substrate, wherein the electronic component is in the body (Fig. 5, Fig. 7, element 502);
a second RDL substrate (Fig. 1, Fig. 7, element 110) comprising:
a second dielectric structure over the body (Fig. 1, element 108, column 3, lines 5-8); and
a second conductive structure through the second dielectric structure and comprising one or more second conductive redistribution layers (Fig. 1, column 3, lines 5-8, second conductive structure 120 through the second dielectric structure 108, and second conductive redistribution layer 104); and
an internal interconnect coupled between the first conductive structure and the second conductive structure (Fig. 4, Fig. 7, stacks 106/202/414/416/418);
wherein:
the first conductive structure comprises a conductive path comprising a trace and a downward via extending downward from the trace (Fig. 4, Fig. 7, first conductive structure comprising trace 418 and downward via 416 extending downward from the trace);
the second conductive structure comprises a conductive path comprising a trace and an upward via extending upward from the trace (Fig. 4, Fig. 7, second conductive structure comprising trace 106 and upward via 202 extending upward from the trace); and
the body directly contacts the first RDL substrate and directly contacts the second RDL substrate (Fig. 5, Fig. 7, the body directly 502 contacts the first RDL substrate 402 and directly contacts the second RDL substrate 110).
Regarding to claim 2, Wu teaches an underfill between the electronic component and the top side of the first RDL substrate, and contacting a bottom side of the electronic component (Fig. 5, Fig. 7, column 6, line 11, portion of the mold 502 between the component and the first RDL substrate).
Regarding to claim 3, Wu teaches the body extends between a bottom side of the second RDL substrate and a top side of the electronic component (Fig. 5, Fig. 7).
Regarding to claim 4, Wu teaches an adhesive between the electronic component and a bottom side of the second RDL substrate, wherein the adhesive covers a top side and a lateral side of the electronic component (Fig. 7, portion of the mold 502 around the component).
Regarding to claim 8, Wu teaches the first dielectric structure and the second dielectric structure are coreless (Fig. 7).
Regarding to claim 12, Wu teaches the internal interconnect comprises a pillar (Fig. 7).
Regarding to claim 13, Wu teaches an additional electronic component on a bottom side of the first RDL substrate, wherein the additional electronic component is coupled with the first conductive structure and comprises a resistor, a capacitor, an inductor, or a transistor (Fig. 7, element 710, die 710 inherently have circuit comprises a resistor, a capacitor, an inductor, or a transistor).
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the first RDL substrate is a cavity substrate comprising the body and inner sidewalls of the body defining a cavity and bounding the electronic component” in combination with the limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the claimed limitations including “the internal interconnect comprises a metallic-core ball having a solder coating” in combination with the limitations recited in claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “removing the top carrier and the bottom carrier; and singulating through the top substrate, the bottom substrate, and the body; wherein the body is provided after said coupling and prior to removing the top carrier and the bottom carrier” in combination with the rest of limitations recited in claim 14.
Regarding to claim 17, the prior art fails to anticipate or render obvious the claimed limitations including “removing the top carrier and the bottom carrier; and singulating the first top substrate unit, the bottom substrate, and the body; wherein the body is provided after said coupling and prior to removing the top carrier and the bottom carrier” in combination with the rest of limitations recited in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828